Case 1:16-cr-00281-PGG Document 1068 Filed 08/16/21 Page 1 of 9

Ta: District Court Judge Paul G. Gardephe

40 Foley Square New York, NY 10007

From: Brandon Green Reg. No. 56400-054

Petitioner / Defendant, Pro Se
Re: In Re: Brandon Green, 21-1902

Date: August 5, 2021

CERTIFICATE OF SERVICE

|, Pro Se defendant Brandon Green served District Court Judge Paul G. Gardephe.at 40 Foley Square,
New York, NY 10007 on August 6, 2021, the AFFIDAVIT ACCOMPANYING MOTION FOR PERMISSION TO
APPEAL IN FORMA PAUPERIS and the MOTION INFORMATION STATEMENT (T-1080) in regards to the
case above (21-1902} in the U.S. Court of Appeals for the Second Circuit.

Respectfully Submitted,

Brandon Green 56400054

 

 
Case 1:16-cr-00281-PGG Document 1068 Filed 08/16/21 Page 2 of 9

UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Thurgood Marshall U.S. Courthouse 40 Foley Square, New York, NY 10607 Tetephone: 212-857-8500

MOTION INFORMATION STATEMENT
Docket Number(s}: 21-1902 Caption fuse short title]
Motion for: @PPealing district court judge Paul G, Gardephe's
ruling, denying Brandon Green's recusal motion. (See
district court case 1:16-cr-00281, dkt. 1624).
Set forth below precise, complete statement of relief sought:
fo proceed in farma pauperis, appeal judge Paul G. Gardephe's ruling
In Re: Brandon Green
on the recusal motion, issue an order for the judge to recuse himself
and atlow for the appointment of another judge to hear the
proceedings, and/ or issue any and ail other available

relief deemed appropriate for remedying these grievances of

Mr. Green, to Include, but not limited to, Issulng an Emergency Stay of the proceedings.

 

MOVING PARTY: Brandon Green { Federal Prisoner: 56400054)

[~pptaintit [_|Defendant
[W]Appellant/P otitioner [ lAppettee/Respondent

MOVING ATTORNEY: OPPOSING ATTORNEY:
[name of attorney, with firm, address, phone number and e-mail]

OPPOSING PARTY: United States of America

 

 

 

 

 

 

Court- Judge/ Agency appealed from: Thurgood Marhshall, US Courthouse/ District Court Judge Paul G. Gardephe

Picase check appropriate boxes: FOR EMERGENCY MOTIONS, MOTIONS FOR STAYS AND
INJUCTIONS PENDING APPEAL:

Has this request for relief been made below?

Was this relief been previously sought in this court?
Requested return date and explanation of emergency:
The petitioner is appealing the district court judge Paul G, Gardpehe's ruling

Hag movant notified opposing counsel (required by Local Rule 27.1):
Yes No (explain):

 

 

Opposing gounsel’s position__on motion:

 

 

 

 

 

 

denying Brandon Green's request for recusal, affidavit of facts in support of recusal and affidavit of .
- Unopposed [_Jopposeal/}Don t Know facts in support of reconsideration, and his affidavit of facts in support of [AC
Does opposiag coungel intend (vip a response. claims due to judiciat blas (hat resulted in egregiaus violatons of Mr, Grean's constitulonal rights.
Yes No Don't Know My: Gteow 1S Yee snr oy tA Tesponse ay AWS
Wert wratn bd deg.
Is oral argument on motion requested? [V]ves mx: (requests for oral argument will not necessarily be granted)
Has argument date of appeal been set? [yes [No léyes, enter date;
Signature of Moving Attorney:
Date: Service by: I lemmcer [J other [Attach proof of service]
Form T-1686 (rev. 12-13)

 

 

 
Case 1:16-cr-00281-PGG Document 1068 Filed 08/16/21 Page 3 of 9

UNITED STATES DISTRICT COURT

 

for the
Southern DISTRICT OF New York

United States of America , )
)
Plaintiff )
)
v. }

) Case No, 21-1902
Brandon Green, Pro Se , )
)
Defendant )
)

AFFIDAVIT ACCOMPANYING MOTION
FOR PERMISSION TO APPEAL IN FORMA PAUPERIS

 

 

Affidavit in Support of Motion Instructions

I swear or affirm under penalty of perjury Complete all questions in this application and
that, because of my poverty, I cannot prepay then sign it. Do not leave any blanks: if the
the docket fees of my appeal or post a bond for answer to a question is "0," "none," or “not
them. I believe I am entitled to redress. [swear applicable (N/A)," write that response. Ifyou
or affirm under penalty of perjury under United need more space to answer a question or to

 

 

 

States laws that my answers on this form are explain your answer, attach a separate sheet of
true and correct. (28 U.S.C. § 1746; 18 U.S.C. paper identified with your name, your case's
§ 1621.) docket number, and the question number.
Signed: | LL Date: 8/5/2021
“

My issues on appeal are; judicial impropriety by the failture to recuse based on

 

abuse of discretion.

 

 

1, For both you and your spouse estimate the average amount of money received from each
of the following sources during the past 12 months. Adjust any amount that was received
weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use
gross amounts, that is, amounts before any deductions for taxes or otherwise.

Rev. £2.1.2018

 
Case 1:16-cr-00281-PGG

Document 1068 Filed 08/16/21 Page 4 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income source "/A Average monthly Amount expected next
amount during the past | month
12 months
You n/a Spousen/a | Youn/a Spousen/a
Employment gnia gnia nia Gnia
Self-employment $nia gnia gnia gna
Income from real property (such as_ | $n/a $nia $nia gnia
rental income)
Interest and dividends gnva $nia $nia $ nia
Gifts $ nla G nia nila $a
Alimony gna § nia $ nla $nia
Child support $nia ¢nia gnia $n/a
Retirement (such as social security, | $n/a $nia $ni/a $n/a
pensions, ammuities, insurance)
Disability (such as social security, $nia Snfa $nia $nia
insurance payments)
Unemployment payments $nia $ n/a $nia $nia
Public-assistance (such as welfare) | $n/a $nia $nia $nia
Other (specify): Snia $nia Shia Sn/a
n/a
Total monthly income: $n/a $n/a $n/a $n/a
2. List your employment history for the past two years, most recent employer first. (Gross
monthly pay is before taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
n/a nia n/a gnia
n/a nia n/a gna
nia n/a n/a gnia

 

 

 

 

 

 

Rov, 12,4.2018
Case 1:16-cr-00281-PGG Document 1068 Filed 08/16/21 Page 5 of 9

3. List your spouse's employment history for the past two years, most recent employer first.
(Gross monthly pay is before taxes or other deductions.)

 

 

 

 

 

 

 

 

 

 

Employer Address Dates of employment Gross
monthly pay
n/a n/a n/a $ni/a
nia n/a n/a $n/a
n/a n/a n/a gni/a
4. How much cash do you and your spouse have? $a

Below, state any money you or your spouse have in bank accounts or in any other
financial institution.

 

 

 

 

Financial Institution Type of Account Amount you have { Amount your
spouse has
n/a nia Snia $niéa
nla n/a $ni/a $nla
nia n/a $nia gra

 

 

 

 

 

 

If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must
attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts, Ifyou
have multiple accounts, perhaps because you have been in multiple institutions, attach one
certified statement of each account.

5. List the assets, and their values, which you own or your spouse owns. Do not list clothing
and ordinary household furnishings.

 

 

 

 

 

 

 

 

 

Home Other real estate Motor vehicle #1
(Value) $ néa (Value) $ na (Value) $ n/a
n/a n/a Make and year:n/a
| Medel:n/a
Registration #:n/a

 

Rev. 12.14.2618
Case 1:16-cr-00281-PGG Document 1068

Filed 08/16/21 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

Motor vehicle #2 Other assets Other assets
(Value) $n/a (Value) $n/a (Value) $n/a
Make and year: n/a nia n/a
Model: n/a n/a n/a
Registration #: n/a Wa n/a
6. State every person, business, or organization owing you or your spouse money, and the

amount owed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person owing you or your spouse | Amount owed to you Amount owed to your
money spouse
n/a gnia gnia
nla gnia gna
n/a gnia gni/a
nia gnia gnia
7. State the persons who rely on you or your spouse for support.

Name [or, if under 18, initials only] Relationship Age
nia n/a n/a
nia n/a nia
n/a nia n/a

 

 

 

 

 

Rey, 12.1,2018
Case 1:16-cr-00281-PGG Document 1068 Filed 08/16/21 Page 7 of 9

Estimate the average monthly expenses of you and your family. Show separately the

amounts paid by your spouse. Adjust any payments that are made weekly, biweekly,
quarterly, semiannually, or annually to show the monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Your Spouse
Rent or home-mortgage payment (including lot rented for gnia gna
mobile home)
Are real estate taxes included? [] Yes [vy] No
Is property insurance included? {_] Yes [vy] No

Utilities (electricity, heating fuel, water, sewer, and telephone) | $n/a $nia
Home maintenance (repairs and upkeep) $nia $n/a
Food $n/a Snia
Clothing $ni/a Sni/a
Laundry and dry-cleaning $n/a $n/a
Medical and dental expenses $nia $nia
Transportation (not including motor vehicle payments) $nia $n/a
Recreation, entertainment, newspapers, magazines, etc. $nia $nia
Insurance (not deducted from wages or included in mortgage payments)

Homeowner's or renter's: gnia $nia

Life: $nfa $n/a

Health: $nia $nia

Motor vehicle: $n/a $n/a

Other: $nia $nfa
Taxes (not deducted from wages or included in mortgage $ $
payments) (specify): n/a n/a
Installment payments n/a

Motor Vehicle: n/a $nla ¢nia

Credit card (name): n/a tnia $nia

Department store (name); n/a gn/a gnfa

Other; n/a gna gnia

 

 

 

 

 

 

 

Rev. 12.1.2068
Case 1:16-cr-00281-PGG Document 1068

Filed 08/16/21 Page 8 of 9

 

 

 

 

 

 

 

 

Alimony, maintenance, and support paid to others $ néa § nla
Regular expenses for operation of business, profession, or $ nia $ nla
farm (attach detailed statement)
Other (specify): $ nla $ nla
Total monthly expenses: $ n/a $ nla
9, Do you expect any major changes to your monthly income or expenses or in your assets or
liabilities during the next 12 months?
[ |yes No If yes, describe on an attached sheet.
n/a
10. Have you spent - or will you be spending - any money for expenses or attorney fees in
connection with this lawsuit?) |¥es |“|No
If yes, how much? § ola
11. Provide any other information that will help explain why you cannot pay the docket fees

for your appeal.

| am incarcerated and | have been incarcerated since May 2017. | barely
have enough financial resources to sustain myself while incarcerated.

12. State the city and state of your legal residence
MDC Brooklyn, Brooklyn NY

Your daytime phone number: nla

Your age: 38 Your years of schooling: nia

Rey. 12.1.2018

 
Case 1:16-cr-00281-PGG Document 1068 Filed 08/16/21 Page 9 of 9

BLAWVADW QVALN ByArddH

mye ‘BONS
0.0. woh Yow

BAOyn W WAL

 
